DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] needs to be update. 16/444,290 is now US Patent No. 11,255,024.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulmann et al (US 5,766,348) in view of Mizuishi et al (US 5,106,593).
Referring to claim 1 and 11, Schulmann et al teaches a lift assembly 11 for use in lifting a seed coupled to a cable, the assembly comprising: a lift housing 17 forming a cable exit port therein; a drum 15 positioned within the lift housing, the drum forming a helical groove 29 about an exterior surface of the drum, the drum extending from a first end to a second opposing end; a roller guide 30 rotatable about a roller guide axis, wherein the roller guide engages at least a portion of the helical groove of the drum; and a drive shaft 22 coupled to the drum and configured to cause the drum to rotate, wherein rotation of the drum causes the drum to translate via an engagement of the helical groove of the drum with the roller guide.
Schulmann et al does not teach a roller guide mounted to the lift housing.
In a crystal pulling apparatus, Mizuishi et al teaches a lift assembly (winding unit 12) for use in lifting a seed 22 coupled to a cable (pull wire 20), the assembly comprising: a lift housing forming a cable exit port therein (see Fig 1 and 7); a roller guide 130 mounted to the lift housing (pulley support 104) and rotatable about a roller guide axis and the roller guide positively guides a pull wire 20 into a groove 102a urged by a spring 132 (Fig 1 and 7; col 10 ,ln 1-68, col 11, ln 1-20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schulmann et al by including a roller guide mounted to the housing with a spring, as taught by Mizuishi et al, to positively guide a pull wire into a groove urged by a spring.
Referring to claims 2, 4, 12, and 14, the combination of Schulmann et al and Mizuishi et al teaches the roller guide is movable relative to the lift housing in a direction that is generally perpendicular to the roller guide axis (Mizuishi Fig 7 shows roller guide 130 movable by the spring 132).
Referring to claims 3 and 13, the combination of Schulmann et al and Mizuishi et al teaches the roller guide comprising a shaft mounted to the lift housing 104 (Mizuishi Fig 7).
Referring to claims 5 and 15, the combination of Schulmann et al and Mizuishi et al teaches the drum has a central axis 106, and wherein the roller guide axis 130 is parallel to the central axis of the drum. (Mizuishi Fig 7).
Referring to claims 6 and 16, the combination of Schulmann et al and Mizuishi et al teaches at least one biasing member (spring 132) coupled between the lift housing and the roller guide to provide a biasing force urging the roller guide in a biasing direction towards a central axis of the drum (Mizuishi Fig 7).
Referring to claims 8 and 18, the combination of Schulmann et al and Mizuishi et al teaches roller guide 130 (Mizuishi Fig 7) and a guiding element 30 and guiding nut can be displaced axially with the winding drum and using screws to attach to the housing (Schulmann col 4, ln 1-68), which clearly suggests the roller guide is axially adjustable with respect to the lift housing in a direction parallel to the roller guide axis.
Referring to claims 9 and 19, the combination of Schulmann et al and Mizuishi et al teaches roller guide 130 (Mizuishi Fig 7) and a guiding element 30 and guiding nut can be displaced axially with the winding drum and using screws to attach to the housing (Schulmann col 4, ln 1-68), which clearly suggests a fastener.
Referring to claims 10 and 20, the combination of Schulmann et al and Mizuishi et al teaches the roller guide comprising a shaft mounted to the pulley support plate 104 which is part of the winding unit 12 in case 24  (Mizuishi Fig 1, 2 and 7; col 10 ,ln 1-68), which clearly suggest a mounting plate coupled to the lift housing; and a shaft coupled to the mounting plate, wherein the roller guide is mounted to the lift housing via the shaft and the mounting plate, and wherein the roller guide is rotationally coupled about the shaft.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulmann et al (US 5,766,348) in view of Mizuishi et al (US 5,106,593), as applied to claim 1-6, 8-16 and 18-20 above, and further in view of Ibrahim et al (US 5,322,670).
The combination of Schulmann et al and Mizuishi et al teaches all of the limitations of claims 7 and 17, as discussed above, except the at least one biasing member is coupled between the lift housing and the roller guide by at least one adjustable bolt, wherein adjustment of the at least one adjustable bolt causes a change in the biasing force.
In a crystal processing apparatus, Ibrahim et al teaches a coil spring 98 and the force exerted by the coil spring 98 can be adjusted using a spring adjustment assembly 100 comprising an adjustment bolt (col 7, ln 1 to col 8, ln 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Schulmann et al and Mizuishi et al by providing a spring with an adjustment bolt, as taught by Ibrahim et al, to adjust the force exerted by the spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuishi (US 5,879,451) teaches a pulling apparatus comprsing a pull mounted on a plate (Fig 2).
Muehe et al (US 2010/0064965) teaches a pulling device with a guiding device (Fig 5).
Muhe (US 2008/0000415) teaches a cable rotating head comprising a rotating shaft and a guiding roll 27 to achieve improved centering and adjustability of the entry point of the pulling cable ([0018]-[0025], Figs 1-2).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714